AGREEMENT OF AMENDMENT

Dated as of September 29, 2006

     Reference is made to that certain Revolving Credit and Security Agreement
dated as of February 25, 2003 (as from time to time and as hereby amended, the
"Credit Agreement") among XL Re Ltd (the "Borrower"), CAFCO, LLC (formerly
Corporate Asset Funding Company, Inc., "CAFCO"), CRC Funding, LLC (formerly
Corporate Receivables Corporation, "CRC"), CHARTA, LLC (formerly CHARTA
Corporation, "CHARTA"), CIESCO, LLC (formerly CIESCO, L.P., "CIESCO"), Citibank,
N.A. ("Citibank"), the other banks from time to time parties thereto and
Citicorp North America, Inc., as agent (the "Agent"). Capitalized terms used and
not defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

     The parties to the Credit Agreement hereby agree that, effective as of the
date hereof, Section 1.01 of the Credit Agreement is hereby amended by adding
the following definition in proper alphabetical order therein:

""Capital Lease Obligations" of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP."

     The parties to the Credit Agreement hereby agree that, effective as of the
date hereof, Section 1.01 of the Credit Agreement is hereby amended by adding
the following definition in proper alphabetical order therein:

""Consolidated Net Worth" means, at any time, the consolidated stockholders'
equity of the Borrower and its Subsidiaries; provided, that the calculation of
such consolidated stockholders' equity shall exclude (a) the effect thereon of
any adjustments required under Statement of Accounting Standards No. 115
("Accounting for Certain Investments in Debt and Equity Securities") and (b) any
Exempt Indebtedness (and the assets relating thereto) in the event such Exempt
Indebtedness is consolidated on the consolidated balance sheet of the Borrower
and its consolidated Subsidiaries in accordance with GAAP."

     The parties to the Credit Agreement hereby agree that, effective as of the
date hereof, Section 1.01 of the Credit Agreement is hereby amended by replacing
the definition of "Debt" set forth therein in its entirety with the following:

""Debt" means, for any Person, without duplication: (i) all indebtedness or
liability for or on account of money borrowed by,

--------------------------------------------------------------------------------



or for or on account of deposits with or advances to (but not including accrued
pension costs, deferred income taxes or accounts payable of) such Person; (ii)
all obligations (including contingent liabilities) of such Person evidenced by
bonds, debentures, notes, banker’s acceptances or similar instruments; (iii) all
indebtedness or liability for or on account of property or services purchased or
acquired by such Person; (iv) any amount secured by a Lien on property owned by
such Person (whether or not assumed) and Capital Lease Obligations of such
Person (without regard to any limitation of the rights and remedies of the
holder of such Lien or the lessor under such capital lease to repossession or
sale of such property); (v) the maximum available amount of all standby letters
of credit issued for the account of such Person and, without duplication, all
drafts drawn thereunder (to the extent unreimbursed); and (vi) all Guarantees of
such Person; provided that the following shall be excluded from Debt of the
Borrower and any of its Subsidiaries for purposes of this Agreement: (a) all
payment liabilities of any such Person under insurance and reinsurance policies
from time to time issued by such Person, including guarantees of any such
payment liabilities; (b) all other liabilities (or guarantees thereof) arising
in the ordinary course of any such Person’s business as an insurance or
reinsurance company (including GICs and Stable Value Instruments and any
Specified Transaction Agreement relating thereto), or as a corporate member of
The Council of Lloyd’s, or as a provider of financial or investment services or
contracts (including GICs and Stable Value Instruments and any Specified
Transaction Agreement relating thereto); and (c) any Exempt Indebtedness."

     The parties to the Credit Agreement hereby agree that, effective as of the
date hereof, Section 1.01 of the Credit Agreement is hereby amended by adding
the following definition in proper alphabetical order therein:

""Exempt Indebtedness" means any Debt of any Person (other than the Borrower or
any of its Affiliates) that is consolidated on the balance sheet of the Borrower
and its consolidated Subsidiaries in accordance with GAAP (whether or not
required to be so consolidated); provided that (a) at the time of incurrence of
such Debt by such Person, the cash flows from the assets of such Person shall
reasonably be expected by such Person to liquidate such Debt and all other
liabilities (contingent or otherwise) of such Person and (b) no portion of such
Debt of such Person shall be Guaranteed (other than guarantees of the type
referred to in clause (i) and (ii) of the definition of Debt) by, or shall be
secured by a Lien on any assets owned by the Borrower or any of its Subsidiaries
and neither such Person nor any of the holders of such Debt shall have any
direct or indirect recourse to the Borrower or any of its Subsidiaries (other
than in respect of liabilities and guarantees of the type referred to in clause
(i) or (ii) of the definition of Debt)."

2

--------------------------------------------------------------------------------



     The parties to the Credit Agreement hereby agree that, effective as of the
date hereof, Section 1.01 of the Credit Agreement is hereby amended by adding
the following definition in proper alphabetical order therein:

""Specified Transaction Agreement" means any agreement, contract or
documentation with respect to the following types of transactions: rate swap
transaction, swap option, basis swap, asset swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, current swap
transaction, cross-currency rate swap transaction, currency option, credit
protection transaction, credit swap, credit default swap, credit default option,
total return swap, credit spread transaction, repurchase transaction, reverse
repurchase transaction, buy/sell-back transaction, securities lending or
borrowing transaction, weather index transaction or forward purchase or sale of
a security, commodity or other financial instrument or interest, and
transactions on any commodity futures or other exchanges, markets and their
associated clearing houses (including any option with respect to any of these
transactions)."

     The parties to the Credit Agreement hereby agree that, effective as of the
date hereof, Section 5.02(c) of the Credit Agreement is hereby amended by adding
the following language at the end thereof:

", or (v) Dispositions from the Borrower to its Affiliates; provided, that no
such Disposition may cause the aggregate of all such Dispositions to Affiliates
in the calendar year in which such Disposition was made to exceed an amount
equal to twenty-five percent (25%) of the Borrower's Consolidated Net Worth as
of the date of such Disposition, or as reported in the Borrower's most recently
issued audited or certified financial statements, whichever is lower."

     The Borrower represents and warrants to the Agent, Citibank, CAFCO, CRC,
CHARTA and CIESCO that immediately after giving effect to this Agreement of
Amendment, (i) the representations and warranties of the Borrower set forth in
the Credit Agreement are true and correct in all material respects, and (ii) no
Default or Event of Default shall be continuing.

     This Agreement of Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same agreement.

     THIS AGREEMENT OF AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

     All references in any Program Document to the Credit Agreement on and after
the date hereof shall be deemed to refer to the Credit Agreement, as amended
hereby, and the parties

3

--------------------------------------------------------------------------------



hereto agree that on and after the date hereof, the Credit Agreement, as amended
hereby, is in full force and effect.

4

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the parties hereto have caused this agreement to be
executed and delivered by their duly authorized officers as of the date first
above written.

CITICORP NORTH AMERICA, INC.,    CITIBANK, N.A.,  as Agent    as Secondary
Lender      By: /s/ Arthur Bovino___    By: /s/ Arthur Bovino___        Name:
Arthur Bovino          Name: Arthur Bovino        Title: Vice-President         
Title: Vice-President      CAFCO, LLC, as Lender    CRC FUNDING, LLC, as Lender 
  By: Citicorp North America, Inc., as    By: Citicorp North America, Inc., as 
                   Attorney-in-Fact                       Attorney-in-Fact     
By: /s/ Arthur Bovino__    By: /s/ Arthur Bovino__        Name: Arthur Bovino   
      Name: Arthur Bovino        Title: Vice-President          Title:
Vice-President      CHARTA, LLC, as Lender    CIESCO, LLC, as Lender    By:
Citicorp North America, Inc., as    By: Citicorp North America, Inc., as       
             Attorney-in-Fact                       Attorney-in-Fact      By:
/s/ Arthur Bovino__    By: /s/ Arthur Bovino__        Name: Arthur Bovino       
  Name: Arthur Bovino        Title: Vice-President          Title:
Vice-President        XL RE LTD,      as Borrower            By: /s/ Derrick A
Irby__            Name: Derrick A Irby            Title: SVP and Chief Financial
Officer     


5

 

--------------------------------------------------------------------------------